Citation Nr: 0737117	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  05-06 542	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

Entitlement to an increased rating for thoracolumbar strain 
with mild degenerative changes L4-L5 & L5-S1 with disc 
protrusion L5-S1, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from March 1983 to December 2003.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
November 2004.  A statement of the case was issued in January 
2005, and a substantive appeal was received in February 2005.  

The veteran claimed in a September 2003 statement entitlement 
to service connection for fibrosis.  This matter is hereby 
referred to the RO for appropriate action.  

In the January 2004 rating decision, the RO granted service 
connection for thoracolumbar strain with mild degenerative 
changes L4-L5 & L5-S1 with disc protrusion L5-S1, and 
assigned a 0 percent disability rating, effective January 
2004.  The veteran appealed the initial disability rating 
assigned.  In January 2005, the Decision Review Officer (DRO) 
assigned a 10 percent disability rating, effective January 
2004.  Although an increased rating has been granted, the 
issue remains in appellate status, as the maximum schedular 
rating has not been assigned.  AB v. Brown, 6 Vet. App. 35 
(1993).  


FINDING OF FACT

The veteran's service-connected thoracolumbar strain with 
mild degenerative changes L4-L5 & L5-S1 with disc protrusion 
L5-S1 is manifested by forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in 
excess of 10 percent for the veteran's service-connected 
thoracolumbar strain with mild degenerative changes L4-L5 & 
L5-S1 with disc protrusion L5-S1 have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a,  Diagnostic Codes 5292 and 5295 (in 
effect prior to September 26, 2003), and 5242-5237 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The August 2003 VCAA letter 
effectively notified the veteran of the evidence needed to 
substantiate her claim as well as the duties of VA and the 
appellant in furnishing evidence.  The Board also notes that 
the August 2003 VCAA letter notified the appellant of the 
need to submit any pertinent evidence in the appellant's 
possession.  She was advised to submit information describing 
the additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  

Further, the August 2003 VCAA letter was sent to the 
appellant prior to the January 2004 rating decision.  The 
VCAA notice was therefore timely.  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).  Therefore, the requirements of 
38 C.F.R. § 3.159(b)(1) have been met.  The Board finds that 
all notices required by VCAA and implementing regulations 
were furnished to the appellant and that no useful purpose 
would be served by delaying appellate review to send out 
additional VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  Although the present appeal involves an issue of 
entitlement to an increased rating, VA believes that the 
Dingess/Hartman analysis must be analogously applied.  In the 
present appeal, the appellant was provided an August 2003 
VCAA letter with notice of what type of information and 
evidence was needed to substantiate the claims for service 
connection, but there has been no notice of the types of 
evidence necessary to establish a disability rating for her 
disability claim or the effective date of the disability.  To 
the extent that such notice may be deficient in any respect, 
the matter is effectively moot in light of the following 
decision which finds that the preponderance of the evidence 
is against the veteran's claim for a higher rating.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
her claims based on her status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service and VA, have been obtained.  Also, the 
veteran was afforded VA examinations in September 2003 and 
November 2004, and no further VA examination is necessary.  
The Board finds that the record as it stands includes 
adequate competent evidence to allow the Board to decide the 
case and no further action is necessary.  See generally 38 
C.F.R. § 3.159(c)(4).  No additional pertinent evidence has 
been identified by the claimant as relevant to the issue on 
appeal.  Under these circumstances, no further action is 
necessary to assist the claimant with her claim.

Analysis

The present appeal involves the veteran's claim that the 
severity of her service-connected thoracolumbar strain with 
mild degenerative changes L4-L5 & L5-S1 with disc protrusion 
L5-S1 warrants a higher disability rating.  Disability 
evaluations are determined by the application of the Schedule 
For Rating Disabilities, which assigns ratings based on the 
average impairment of earning capacity resulting from a 
service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. 
Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The present appeal involves the veteran's claim that the 
severity of her service-connected low back strain warrants a 
higher disability rating.  The Board notes that during the 
pendency of the veteran's appeal, VA promulgated new 
regulations for the evaluation of intervertebral disc 
syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified 
at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations 
for the evaluation of the remaining disabilities of the 
spine, effective September 26, 2003. See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumber the diagnostic codes and create a general 
rating formula for rating diseases and injuries of the spine, 
based largely on limitation or loss of motion, as well as 
other symptoms.

When amended regulations expressly state an effective date 
and do not include any provision for retroactive 
applicability, application of the revised regulations prior 
to the stated effective date is precluded.  38 U.S.C.A. § 
5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
VAOPGCPREC 3-2000.  Therefore, as each set of amendments 
discussed above has a specified effective date without 
provision for retroactive application, neither set of 
amendments may be applied prior to its effective date.  As of 
those effective dates, the Board must apply whichever version 
of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the amendments in its 
January 2005 statement of the case.  Therefore, the Board may 
also consider these amendments without first determining 
whether doing so will be prejudicial to the veteran.  Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the previous rating criteria, Diagnostic Code 5295 for 
lumbosacral strain, a 10 percent is warranted where there is 
characteristic pain on motion; and a 20 percent rating is 
warranted where there is muscle spasm on extreme forward 
bending, loss of lateral spine motion, unilateral, in 
standing position.  A maximum scheduler rating of 40 percent 
is warranted when disability from lumbosacral strain is 
severe, with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.

Under other applicable criteria, Diagnostic Code 5292, a 10 
percent rating is warranted for slight limitation of motion 
of the lumbar spine; a 20 percent rating is warranted for 
moderate limitation of motion of the lumber spine; and a 
maximum rating of 40 percent is warranted for severe 
limitation of motion of the lumbar spine.  

Under the new version of the rating criteria, the general 
rating formula provides for disability ratings under 
Diagnostic Codes 5235 to 5243, unless the disability rated 
under Code 5243 is evaluated under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, for diseases and injuries of the spine, with or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease.

Under this regulatory provision, a rating of 10 percent is 
assigned when forward flexion of the thoracolumbar spine is 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine is greater than 30 
degrees but not greater than 40 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees but not greater than 235 degrees; or, the 
combined range of motion of the cervical spine greater than 
170 degrees but not greater than 335 degrees; or, muscle 
spasm, guarding, or localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; or, vertebral body 
fracture with loss of 50 percent or more of the height; a 20 
percent rating is assigned when forward flexion of the 
thoracolumbar spine is greater than 30 degrees but not 
greater than 60 degrees; or, forward flexion of the cervical 
spine is greater than 15 degrees but not greater than 30 
degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis or abnormal kyphosis.

A 30 percent rating is awarded for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine; a 40 percent rating is assigned 
for unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine; a 50 percent rating is awarded for unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is warranted for unfavorable ankylosis of the 
entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees.  Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

5235 Vertebral fracture or dislocation; 5236 Sacroiliac 
injury and weakness; 5237 Lumbosacral or cervical strain; 
5238 Spinal stenosis; 5239 Spondylolisthesis or segmental 
instability; 5240 Ankylosing spondylitis; 5241 Spinal fusion; 
5242 Degenerative arthritis of the spine (see also diagnostic 
code 5003); and 5243 Intervertebral disc syndrome

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least one week but less than 2 
weeks during the past 12 months warrants a 10 percent 
evaluation.  Incapacitating episodes having a total duration 
of at least 2 weeks but less than 4 weeks during the past 12 
months warrants a 20 percent evaluation.  Incapacitating 
episodes having a total duration of at least 4 weeks but less 
than 6 weeks during the past 12 months warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.

For purposes of this case, the Board notes that under 
Diagnostic Code 5003 for degenerative arthritis, ratings are 
based on the limitation of motion of the affected joint or 
joints.  When the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. 38 C.F.R. 
§ 4.71(a), Diagnostic Codes 5003.

By rating decision in January 2004, the veteran's lumbar 
strain was rated as noncompensable and increased to 10 
percent disabling, respectively, pursuant to 38 C.F.R § 
4.71(a), Diagnostic Code 5237--the new criteria.  However, 
the veteran's claim for an increase rating was received at 
the RO in July 2003, prior to the effective date of the 
change in regulations.  As such, both the former criteria the 
revised criteria will be considered with regard to the 
veteran's claim for an increased rating.  

The veteran was afforded a VA examination in September 2003.  
At the time, the veteran stated she had no pain on the day of 
her exam and reported flares that occurred about every three 
months.  She reported no change in limitations when she had 
flare-ups.  She stated that she could not stand longer than 
30 minutes, but had no limitation in prolonged sitting.  She 
stated that she could not lift over 15 pounds.  She took 
medication when her flare-ups occurred.  Upon physical 
examination, it was noted that the thoracolumbar spine 
revealed full range of motion with 95 degrees of flexion, 35 
degrees of extension, and 40 degrees of lateral flexion right 
and left, 35 degrees of right and left rotation with no pain.  
She was diagnosed with mildly symptomatic thoracic sprain, 
and minimally symptomatic and currently asymptomatic 
lumbosacral strain. 
  
VA medical records show that the veteran was seen for low 
back pain in September 2004.  The VA medical record reflects 
that she experienced low back pain for 5 months in the lumbar 
area.  She described the pain as dull.  She reported weakness 
and urinary frequency.  She denied bowel/bladder dysfunction 
and reported pain that would awaken her while sleeping.  
Sitting and getting out of bed exacerbated her pain, while 
standing would soothe her pain.  
  
VA medical records also show that the veteran underwent an x-
ray in October 2004.  The impression was mild degenerative 
changes of the lower lumbar spine.  A magnetic resonance 
imaging (MRI) was done in October 2004; the impression was 
small L5-S1 right foraminal disc protrusion with probable 
tear of the annulus fibrosis.

The veteran was afforded another VA examination in November 
2004.  The veteran reported that her lower back pain still 
awakened her at night and hurt whenever she finished riding 
the treadmill.  She rated her daily pain a 3 to 4, and her 
flare-ups a 5 to 6.  She stated that moving the wrong way and 
sitting on the floor prompted flare-ups.  She used a heating 
pad and took Aleve for the pain.  She stated that it 
interfered with her job since she could not sit for a 
prolonged period of time.  Every 45 minutes to an hour, she 
would have to stand up and walk because of being tired from 
the night before due to lack of sleep because of her back 
pain.  She stated that she could stand for about two minutes 
without moving and that she can lift 25 to 30 pounds.  She 
reported not being able to engage in bowling and four 
wheeling with her husband.  The examiner noted that the 
veteran had no radiculopathy, no numbness, and no bowel or 
bladder problems.  It was further noted that she used no 
assistive devices, and that she had no incapacitating 
episodes for which a physician prescribed bed rest.  It was 
additionally noted that following repetitive motion, range of 
motion or joint function was not additionally limited, by 
pain, fatigue, weakness, or lack of endurance.

Upon physical examination, it was noted that the veteran's 
gait was normal.  Flexion was to 80 degrees, extension was to 
16 degrees, rotation was to 25 degrees, and lateral movement 
was to 20 degrees.  It was observed that with rotation, the 
veteran complained of lower back pain.  It was also observed 
that there were no muscle spasms, guarding, or local 
tenderness, and no abnormal spinal contours.  It was noted 
that there were no postural abnormalities or fixed 
deformities.  

The examiner explained that x-rays of her back were not 
needed because her October 2004 x-rays showed no significant 
interval change compared to January 2003 examination.  The VA 
examiner also noted that the veteran had an magnetic 
resonance imaging (MRI) done the same day which showed one 
small L5-S1 right foraminal disk protrusion with probable 
tear of annulus fibrosis and otherwise negative lumbar MRI.  
The VA examiner's impression at the November 2004 VA 
examination was mild degenerative changes and L5-S1 disk 
protrusion with tear of annulus fibrosis, pain, and painful 
motion.  

Based on the pertinent medical evidence of record, under the 
old criteria, a rating in excess of 10 percent is not 
warranted.  The medical evidence of record does not show 
muscle spasms on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position to warrant a 
rating of 20 percent.  Further, while the Board acknowledges 
both the October 2004 radiology report of mild degenerative 
changes observed on the x-ray, and the November 2004 VA 
examination showing a decrease in lateral range of motion 
compared to the lateral range of motion at the November 2004 
VA examination, demonstrated a loss of lateral motion with 
osteo-arthritic changes, the medical evidence of record does 
not show that lumbosacral strain is severe.   

Under Diagnostic Code 5292, the veteran's limitation of 
motion of the lumbar spine was not moderate enough to warrant 
the next higher rating of 20 percent; forward flexion was not 
limited to 30 to 60 degrees, and the total combined range of 
motion was not limited to 120 degrees or less.  The veteran's 
limitation of motion of the lumbar spine was not severe 
enough, as well; forward flexion was not limited to 30 
degrees or less.  

Also under the general rating formula for disease and 
injuries of the spine, Diagnostic Codes 5235-5243, a higher 
rating in excess of 10 percent is not warranted.  There is no 
evidence of forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis 
or abnormal kyphosis to warrant the next higher rating of 20 
percent.  There is also no evidence of forward flexion of the 
cervical spine 15 degrees or less; or favorable ankylosis of 
the entire cervical spine to warrant a higher rating of 30 
percent.  A 40 percent rating is not warranted because there 
is no evidence of unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of the thoracolumbar 
spine 30 degrees or less; or, favorable ankylosis of the 
entire thoracolumbar spine.  A 50 percent rating is not 
warranted because there is no evidence of unfavorable 
ankylosis of the entire thoracolumbar spine; and a 100 
percent rating is not for application because there is no 
evidence of unfavorable ankylosis of the entire spine.  

Further, the evidence does not show any incapacitating 
episodes to warrant a higher rating under Diagnostic Code 
5243.  As the veteran reported at her November 2004 VA 
examination, there were no incapacitating episodes.

There is no evidence of record of any current neurologic 
abnormalities to warrant a separate rating under another 
diagnostic code pursuant to Note (1) of the general rating 
formula for disease and injuries of the spine.  In her 
September 2004 VA medical record, and on VA examination 
November 2004, the veteran denied bowel/bladder dysfunction.

The Board acknowledged that the veteran has chronic low back 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra. However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 10 percent as demonstrated at her 
November 2004 VA examination.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected disability has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  At her November 2004 VA examination, the 
veteran reported working in an administrative role sitting at 
a desk for a Native corporation, but had to take breaks every 
45 minutes to an hour due to lack of sleep the night before 
because of her back pain.  However, the Board finds that the 
veteran has not demonstrated marked interference with 
employment so as to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).




ORDER

A disability rating in excess of 10 percent for thoracolumbar 
strain with mild degenerative changes L4-L5 & L5-S1 with disc 
protrusion L5-S1 is denied.



____________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


